Citation Nr: 0838706	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO. 05-28 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date prior to August 14, 
2002, for service connection for multiple sclerosis.

2. Entitlement to an effective date prior to August 14, 
2002, for a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1981. 

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from November 2003 rating decision by 
the RO. 


FINDINGS OF FACT

1. On August 14, 2002, the RO received the veteran's 
original claim of entitlement to service connection for 
multiple sclerosis.

2. On August 14, 2002, the RO received the veteran's 
original claim of entitlement to a TDIU.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to August 14, 
2002, for service connection for multiple sclerosis have 
not been met. 38 U.S.C.A. § 5110(a) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.400(b)(2) (2008).

2. The criteria for an effective date prior to August 14, 
2002, for a TDIU have not been met. 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.400(o)(2) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The veteran seeks entitlement to effective dates earlier 
than August 14, 2002, for service connection for multiple 
sclerosis and for a TDIU. Prior to consideration of the 
merits of the veteran's appeal, the Board must determine 
whether VA has met its statutory duty to assist the 
veteran in the development of his claims. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the 
record, the Board finds that VA has met that duty.

By a rating action in July 2003, the RO granted the 
veteran's claim of entitlement to service connection for 
multiple sclerosis. The RO assigned a 30 percent rating, 
effective August 14, 2002. By a rating action in November 
2003, the RO raised that rating to 60 percent but 
retained the effective date. In November 2003, the RO 
also granted the veteran's claim of entitlement to a 
TDIU. The veteran disagreed with those effective dates, 
and this appeal ensued. Thereafter, VA notified the 
veteran of the information and evidence necessary to 
substantiate and complete the claims for earlier 
effective dates, including the evidence to be provided by 
the veteran, and notice of the evidence VA would attempt 
to obtain. 

After notice was provided to the veteran, VA fulfilled 
its duty to assist the veteran in obtaining identified 
and available evidence needed to substantiate his claims. 
Further, he testified at a hearing held at the RO before 
a Decision Review Officer. He has not identified any 
outstanding evidence which could potentially support 
either claim; and therefore, the Board need take no 
further action to develop the evidence.

In light of the foregoing, the Board concludes that the 
veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims. There is 
no evidence of any VA error in notifying or assisting the 
veteran that could result in prejudice to the veteran or 
otherwise affect the fairness of the decision. 
Accordingly, the Board will proceed to the merits of the 
appeal.
Analysis

Earlier Effective Date - Service Connection for Multiple 
Sclerosis

The veteran contends that the effective date of service 
connection for multiple sclerosis should revert to the 
day after his discharge from service, because that 
disorder was first manifested during active duty. Having 
carefully considered his contentions in light of the 
evidence of record and the applicable law, the Board is 
of the opinion that there is no legal basis to support 
the veteran's claim. Accordingly, the appeal will be 
denied. 

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2). There is an exception in that the 
effective date of disability compensation will be the day 
following the veteran's separation from active service, 
if the claim is received within 1 year after the 
veteran's separation from service. Otherwise, the 
effective date will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.151(a) (2008). 

Any communication or action, indicating an intent to 
apply for one or more benefits under the laws 
administered by the VA from a veteran, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of 
an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the veteran for 
execution. If received within one year from the date it 
was sent to the veteran, it will be considered filed as 
of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a) (2008).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and 
informal -- for benefits. In particular, VA is required 
to identify and act on informal claims for benefits. 38 
C.F.R. §§ 3.1(p), 3.155(a) (2004). See Servello v. 
Derwinski, 3 Vet. App. 196 (1992). 

In this case, the veteran's initial claim of entitlement 
to service connection for multiple sclerosis was received 
on August 14, 2002, many years after his discharge from 
service. There is absolutely no evidence of any earlier 
communication which could even be construed as a claim of 
entitlement to service connection for multiple sclerosis. 
Although the service medical records show that multiple 
sclerosis was first manifested by double vision and 
dizziness in service in April 1979, the mere presence of 
medical records is not sufficient to indicate the 
veteran's wish to file a claim. Rather, a claim for 
service connection must be asserted either expressly or 
by implication. See Brannon v. West, 12 Vet. App. 32, 35 
(1998). In this regard, the Board notes that if he had 
wished to do so, the veteran knew how to file such a 
claim. Since February 1981, he had filed a number of 
claims of entitlement to service connection for various 
disabilities. However, he did not file a claim of 
entitlement to service connection for multiple sclerosis 
until August 14, 2002. Because the veteran's claim was 
not received until August 14, 2002, the effective date of 
service connection for multiple sclerosis cannot precede 
that date. The law is dispositive of the issue; and, 
therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Earlier Effective Date - TDIU

The veteran also seeks entitlement to an earlier 
effective date for TDIU. He contends that the effective 
date of service connection should revert to at least 
February 4, 1999, as that is the date on which the Social 
Security Administration found that his multiple sclerosis 
had rendered him too disabled to work. After further 
review of the record, and consideration of the veteran's 
claim in light of the applicable VA law, the Board is of 
the opinion that there is no legal basis to support the 
veteran's claim. Accordingly, that appeal will also be 
denied. 

A TDIU claim is a claim of entitlement to an increased 
rating for service connected disability. Generally, the 
effective date of an award of increased compensation for 
service-connected disability shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1). There is an exception 
in that the effective date may the earliest date as of 
which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date. 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). As above, the law 
and regulations with respect to formal and informal 
claims apply to claims for earlier effective dates 
associated with increased rating claims. § 5101(a) (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.151(a), 
3.155(a) (2008).

In its November 2003 decision, the RO found that the 
veteran was unemployable, primarily due to his service-
connected multiple sclerosis. Therefore, it granted the 
veteran entitlement to a TDIU. Because the RO had granted 
service connection for multiple sclerosis several months 
earlier, the RO assigned the same effective date for TDIU 
as it had for service connection to multiple sclerosis, 
i.e. August 14, 2002. 

The veteran does not contend, and the evidence does not 
show any communication received by VA prior to August 14, 
2002, which could even be construed as a claim for TDIU. 
Therefore, an earlier effective date is not warranted on 
the basis of the date of receipt of the claim. 

Although the Social Security Administration found the 
veteran disabled due to multiple sclerosis, as of 
February 4, 1999, that finding is not controlling on VA. 
Each agency has its own law and regulations to consider 
in making such a determination. See, e.g., Faust v. West, 
13 Vet. App. 342, 356 (2000). Under VA law, because no 
claim was received prior to August 14, 2002, the 
effective date of service connection for multiple 
sclerosis cannot precede that date. VA law is dispositive 
of the issue; and, therefore, the appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to August 14, 
2002, for a 60 percent rating for multiple sclerosis is 
denied.

Entitlement to an effective date prior to August 14, 
2002, for a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


